(Por la Corte a propuesta del
Juez Asociado Sr. "Wolf.)
Por Cuanto, el peticionario ha presentado una solicitud jurada, alegando que es graduado de la Universidad de Nebraska, no sola-mente en su rama académica sino en la de leyes, alegando además que ba practicado por más de un año en la Corte Suprema del Es-tado de Nebraska e igualmente por más de un año en la Corte de Distrito de los Estados Unidos para Puerto Rico, requisitos exigidos por la ley 78 de 1928.
Por Cuanto, tales alegaciones aparecen satisfactoriamente proba-das.
Por tanto, y apareciendo que la Universidad de Nebraska es acre-ditada, se admite al peticionario al ejercicio de la abogacía en Puerto Rico, sin examen, y se le autoriza a prestar juramento tan pronto como baya sido debidamente endosado por la Comisión de Reputación.